IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


HSBC BANK USA NATIONAL                  : No. 600 EAL 2014
ASSOCIATION AS TRUSTEE FOR              :
DEUTSCHE ALT-B SECURITIES               :
MORTGAGE LOAN TRUST, SERIES             : Petition for Allowance of Appeal from the
2007-ABL MORTGAGE                       : Order of the Superior Court
PASS-THROUGH CERTIFICATES,              :
                                        :
                  Respondents           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
FRANCIS KILSON,                         :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.